Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 1 of 238




           Supplemental Documents
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 2 of 238




CWASHAR0000001
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 3 of 238




CWASHAR0000002
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 4 of 238




CWASHAR0000003
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 5 of 238




CWASHAR0000004
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 6 of 238




CWASHAR0000005
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 7 of 238




CWASHAR0000006
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 8 of 238




CWASHAR0000007
       Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 9 of 238




CWASHAR0000008
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 10 of 238




CWASHAR0000009
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 11 of 238




CWASHAR0000010
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 12 of 238




CWASHAR0000011
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 13 of 238




CWASHAR0000012
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 14 of 238




CWASHAR0000013
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 15 of 238




CWASHAR0000014
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 16 of 238




CWASHAR0000015
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 17 of 238




CWASHAR0000016
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 18 of 238




CWASHAR0000017
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 19 of 238




CWASHAR0000018
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 20 of 238




CWASHAR0000019
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 21 of 238




CWASHAR0000020
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 22 of 238




CWASHAR0000021
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 23 of 238




CWASHAR0000022
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 24 of 238




CWASHAR0000023
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 25 of 238




CWASHAR0000024
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 26 of 238




CWASHAR0000025
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 27 of 238




CWASHAR0000026
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 28 of 238




CWASHAR0000027
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 29 of 238




CWASHAR0000028
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 30 of 238




CWASHAR0000029
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 31 of 238




CWASHAR0000031
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 32 of 238




CWASHAR0000032
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 33 of 238




CWASHAR0000033
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 34 of 238




CWASHAR0000034
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 35 of 238




CWASHAR0000035
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 36 of 238




CWASHAR0000036
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 37 of 238




CWASHAR0000037
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 38 of 238




CWASHAR0000038
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 39 of 238




CWASHAR0000039
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 40 of 238




CWASHAR0000040
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 41 of 238




CWASHAR0000041
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 42 of 238




CWASHAR0000042
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 43 of 238




CWASHAR0000043
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 44 of 238




CWASHAR0000044
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 45 of 238




CWASHAR0000045
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 46 of 238




CWASHAR0000046
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 47 of 238




CWASHAR0000047
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 48 of 238




CWASHAR0000048
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 49 of 238




CWASHAR0000049
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 50 of 238




CWASHAR0000050
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 51 of 238




CWASHAR0000051
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 52 of 238




CWASHAR0000052
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 53 of 238




CWASHAR0000053
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 54 of 238




CWASHAR0001209
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 55 of 238




CWASHAR0001210
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 56 of 238




CWASHAR0001211
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 57 of 238




CWASHAR0001212
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 58 of 238




CWASHAR0001213
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 59 of 238




CWASHAR0001214
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 60 of 238




CWASHAR0001215
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 61 of 238




CWASHAR0001216
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 62 of 238




CWASHAR0001217
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 63 of 238




CWASHAR0001218
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 64 of 238




CWASHAR0001219
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 65 of 238




CWASHAR0001220
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 66 of 238




CWASHAR0001221
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 67 of 238




CWASHAR0001222
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 68 of 238




CWASHAR0001223
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 69 of 238




CWASHAR0001224
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 70 of 238




CWASHAR0001225
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 71 of 238




CWASHAR0001226
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 72 of 238




CWASHAR0001227
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 73 of 238




CWASHAR0001228
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 74 of 238




CWASHAR0001229
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 75 of 238




CWASHAR0001230
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 76 of 238




CWASHAR0001231
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 77 of 238




CWASHAR0001232
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 78 of 238




CWASHAR0001233
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 79 of 238




CWASHAR0001234
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 80 of 238




CWASHAR0001235
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 81 of 238




CWASHAR0001236
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 82 of 238




CWASHAR0001237
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 83 of 238




CWASHAR0001238
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 84 of 238




CWASHAR0001239
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 85 of 238




CWASHAR0001240
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 86 of 238




CWASHAR0001241
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 87 of 238




CWASHAR0001242
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 88 of 238




CWASHAR0001243
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 89 of 238




CWASHAR0001244
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 90 of 238




CWASHAR0001245
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 91 of 238




CWASHAR0001246
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 92 of 238




CWASHAR0001247
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 93 of 238




CWASHAR0001248
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 94 of 238




CWASHAR0001249
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 95 of 238




CWASHAR0001250
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 96 of 238




CWASHAR0001251
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 97 of 238




CWASHAR0001252
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 98 of 238




CWASHAR0001253
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 99 of 238




CWASHAR0001254
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 100 of 238




CWASHAR0001255
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 101 of 238




CWASHAR0001256
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 102 of 238




CWASHAR0001257
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 103 of 238




CWASHAR0001258
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 104 of 238




CWASHAR0001259
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 105 of 238




CWASHAR0001260
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 106 of 238




CWASHAR0001261
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 107 of 238




CWASHAR0001262
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 108 of 238




CWASHAR0001263
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 109 of 238




CWASHAR0001264
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 110 of 238




CWASHAR0001265
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 111 of 238




CWASHAR0001266
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 112 of 238




CWASHAR0001267
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 113 of 238




CWASHAR0001268
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 114 of 238




CWASHAR0001269
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 115 of 238




CWASHAR0001270
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 116 of 238




CWASHAR0001271
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 117 of 238




CWASHAR0001272
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 118 of 238




CWASHAR0001273
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 119 of 238




CWASHAR0001274
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 120 of 238




CWASHAR0001275
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 121 of 238




CWASHAR0001276
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 122 of 238




CWASHAR0001277
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 123 of 238




CWASHAR0001278
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 124 of 238




CWASHAR0001279
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 125 of 238




CWASHAR0001280
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 126 of 238




CWASHAR0001281
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 127 of 238




CWASHAR0001282
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 128 of 238




CWASHAR0001283
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 129 of 238




CWASHAR0001284
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 130 of 238




CWASHAR0001285
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 131 of 238




CWASHAR0001286
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 132 of 238




CWASHAR0001287
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 133 of 238




CWASHAR0001288
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 134 of 238




CWASHAR0001289
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 135 of 238




CWASHAR0001290
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 136 of 238




CWASHAR0001291
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 137 of 238




CWASHAR0001292
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 138 of 238




CWASHAR0001293
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 139 of 238




CWASHAR0001294
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 140 of 238




CWASHAR0001295
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 141 of 238




CWASHAR0001296
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 142 of 238




CWASHAR0001297
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 143 of 238




CWASHAR0001298
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 144 of 238




CWASHAR0001299
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 145 of 238




CWASHAR0001300
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 146 of 238




CWASHAR0001301
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 147 of 238




CWASHAR0001302
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 148 of 238




CWASHAR0001303
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 149 of 238




CWASHAR0001304
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 150 of 238




CWASHAR0001305
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 151 of 238




CWASHAR0001306
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 152 of 238




CWASHAR0001307
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 153 of 238




CWASHAR0001308
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 154 of 238




CWASHAR0001309
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 155 of 238




CWASHAR0001310
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 156 of 238




CWASHAR0001311
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 157 of 238




CWASHAR0001312
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 158 of 238




CWASHAR0001313
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 159 of 238




CWASHAR0001314
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 160 of 238




CWASHAR0001315
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 161 of 238




CWASHAR0001316
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 162 of 238




CWASHAR0001317
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 163 of 238




CWASHAR0001318
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 164 of 238




CWASHAR0001319
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 165 of 238




CWASHAR0001320
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 166 of 238




CWASHAR0001321
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 167 of 238




CWASHAR0001322
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 168 of 238




CWASHAR0001323
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 169 of 238




CWASHAR0001324
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 170 of 238




CWASHAR0001325
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 171 of 238




CWASHAR0001326
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 172 of 238




CWASHAR0001327
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 173 of 238




CWASHAR0001328
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 174 of 238




CWASHAR0001329
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 175 of 238




CWASHAR0001330
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 176 of 238




CWASHAR0001331
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 177 of 238




CWASHAR0001332
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 178 of 238




CWASHAR0001333
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 179 of 238




CWASHAR0001334
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 180 of 238




CWASHAR0001335
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 181 of 238




CWASHAR0001336
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 182 of 238




CWASHAR0001337
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 183 of 238




CWASHAR0001338
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 184 of 238




CWASHAR0001339
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 185 of 238




CWASHAR0001340
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 186 of 238




CWASHAR0001341
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 187 of 238




CWASHAR0001342
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 188 of 238




CWASHAR0001343
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 189 of 238




CWASHAR0001344
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 190 of 238




CWASHAR0001345
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 191 of 238




CWASHAR0001346
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 192 of 238




CWASHAR0001347
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 193 of 238




CWASHAR0001348
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 194 of 238




CWASHAR0001349
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 195 of 238




CWASHAR0001350
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 196 of 238




CWASHAR0001351
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 197 of 238




CWASHAR0001352
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 198 of 238




CWASHAR0001353
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 199 of 238




CWASHAR0001354
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 200 of 238




CWASHAR0001355
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 201 of 238




CWASHAR0001356
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 202 of 238




CWASHAR0001357
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 203 of 238




CWASHAR0001358
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 204 of 238




CWASHAR0001359
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 205 of 238




CWASHAR0001360
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 206 of 238




CWASHAR0001361
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 207 of 238




CWASHAR0001362
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 208 of 238




CWASHAR0001363
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 209 of 238




CWASHAR0001364
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 210 of 238




CWASHAR0001365
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 211 of 238




CWASHAR0001366
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 212 of 238




CWASHAR0001367
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 213 of 238




CWASHAR0001368
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 214 of 238




CWASHAR0001369
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 215 of 238




CWASHAR0001370
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 216 of 238




CWASHAR0001371
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 217 of 238




CWASHAR0001372
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 218 of 238




CWASHAR0001373
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 219 of 238




CWASHAR0001374
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 220 of 238




CWASHAR0001375
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 221 of 238




CWASHAR0001376
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 222 of 238




CWASHAR0001377
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 223 of 238




CWASHAR0001378
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 224 of 238




CWASHAR0001379
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 225 of 238




CWASHAR0001380
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 226 of 238




CWASHAR0001381
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 227 of 238




CWASHAR0001382
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 228 of 238




CWASHAR0001383
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 229 of 238




CWASHAR0001384
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 230 of 238




CWASHAR0001385
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 231 of 238




CWASHAR0001386
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 232 of 238




CWASHAR0001387
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 233 of 238




CWASHAR0001388
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 234 of 238




CWASHAR0001389
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 235 of 238




CWASHAR0001390
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 236 of 238




CWASHAR0001391
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 237 of 238




CWASHAR0001392
      Case 2:18-cv-01115-RSL Document 179-4 Filed 04/16/19 Page 238 of 238




CWASHAR0001393
